I concur in the dissenting opinion of Mr. Justice WOLFE. It may also be doubted whether plaintiff, after abandoning paragraph 2 of her complaint, alleged sufficient to show that her injury was caused because of the light of the stairway being turned off, or being insufficient or inadequate, or whether her inability to see the steps resulted from some other cause such as a sudden coming from a brighter lighted place to a less brilliantly lighted one, from misplacement of the light, or a defect of vision or otherwise. It is alleged only that "because of her inability to see the steps and the position of the steps on said stairway" plaintiff did miss one of the steps and fell. The steps in so far as allegation is presented might have been adequately lighted. Under the state of the evidence and the allegations considered at the time the motion for a nonsuit was interposed, the motion should have been granted. *Page 567